UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 5/31 Date of reporting period: 2/29/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 75.5% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 75.5% AHML Finance, Sr. Unscd. Notes RUB 7.75 2/13/18 742,600,000 9,354,729 Brazilian Government, Notes, Ser. B BRL 6.00 5/15/23 1,650,000 b 1,119,300 Brazilian Government, Notes, Ser. B BRL 6.00 8/15/24 4,000,000 b 2,662,661 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 17,770,000 3,514,911 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 33,090,000 6,201,634 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 117,010,000 28,767,259 Brazilian Government, Treasury Bills BRL 0.00 4/1/16 1,700,000 c 418,354 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 443,500,000 655,219 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 848,500,000 239,758 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 3,573,600,000 1,165,282 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 9,316,100,000 2,480,156 Comision Federal de Electricidad, Sr. Unscd. Bonds MXN 7.35 11/25/25 213,132,000 11,090,388 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 2,394,000,000 583,767 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 935,000,000 d 227,285 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 23,600,000 c 1,012,898 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 13,000,000,000 d 3,163,947 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 1,211,860,000 5,115,872 Indonesian Government, Sr. Unscd. Bonds, Ser. FR58 IDR 8.25 6/15/32 62,330,000,000 4,466,975 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 66,280,000,000 4,786,326 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 19,810,000,000 1,484,357 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 36,740,000,000 2,808,390 Malaysian Government, Sr. Unscd. Bonds, Ser. 0413 MYR 3.84 4/15/33 16,390,000 3,613,783 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 41,200,000 2,198,885 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 36,170,000 1,722,017 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 46,000,000 994,007 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 75.5% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 75.5% (continued) Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 520,400,000 6,899,740 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 515,900,000 6,696,630 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 166,745,000 1,861,517 Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 344,230,000 4,004,513 Thai Government, Sr. Unscd. Bonds THB 3.85 12/12/25 25,415,000 822,767 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 100,100,000 e 2,866,131 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.25 3/12/28 109,100,000 e 2,839,227 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 97,520,000 d 5,611,487 Turkish Government, Bonds TRY 8.80 9/27/23 19,530,000 6,028,306 Turkish Government, Bonds TRY 10.40 3/20/24 19,255,000 6,488,899 Turkish Government, Bonds TRY 9.00 7/24/24 5,000 1,564 Total Bonds and Notes (cost $230,203,589) Short-Term Investments - 1.5% U.S. Treasury Bills (cost $2,824,655) 0.15 3/31/16 2,825,000 Other Investment - 16.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,815,042) 31,815,042 f Total Investments (cost $264,843,286) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PHP—Philippine Peso RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira ZAR—South African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities were valued at $9,002,719 or 4.72% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Foreign Government 143,968,941 Mutual Funds 31,815,042 U.S. Treasury 2,824,424 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 2,169,517 Swaps †† 1,215,623 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (4,695,276 ) ) Options Written (59,639 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN Dreyfus Emerging Markets Debt Local Currency Fund February 29, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Euro, March 2016 @ 1.06 4,100,000 (648 ) South African Rand, March 2016 @ 16 3,800,000 (58,791 ) Put Options: Euro, March 2016 @ 1.13 4,100,000 (200 ) Total Options Written (premiums received $149,574) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") . Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at February 29, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is NOTES closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at February 29, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Mexican New Peso, Expiring 3/31/2016 4,000,000 217,327 220,002 2,675 Barclays Bank Polish Zolty, Expiring 3/31/2016 57,920,000 14,042,942 14,494,961 452,019 Thai Baht, Expiring 3/31/2016 74,415,000 2,042,124 2,086,709 44,585 Citigroup Colombian Peso, Expiring 3/31/2016 5,674,705,000 1,695,460 1,716,549 21,089 Hungarian Forint, Expiring 3/31/2016 331,710,000 1,186,349 1,163,201 (23,148) Indian Rupee, Expiring 3/31/2016 264,820,000 3,865,625 3,844,602 (21,023) Malaysian Ringgit, Expiring 3/31/2016 3,930,000 944,939 932,113 (12,826) South African Rand, Expiring 3/31/2016 231,195,000 15,084,050 14,475,244 (608,806) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Citigroup (continued) South Korean Won, Expiring 3/31/2016 388,730,000 322,197 314,056 (8,141) Deutsche Bank Hungarian Forint, Expiring 3/31/2016 1,070,150,000 3,695,270 3,752,675 57,405 Goldman Sachs International Chilean Peso, Expiring 3/31/2016 1,534,830,000 2,099,803 2,194,992 95,189 Mexican New Peso, Expiring 3/31/2016 27,610,000 1,497,900 1,518,564 20,664 Polish Zolty, Expiring 3/31/2016 15,000,000 3,775,087 3,753,875 (21,212) South African Rand, Expiring 3/31/2016 18,700,000 1,172,156 1,170,817 (1,339) Taiwan Dollar, Expiring 3/31/2016 15,670,000 468,040 471,616 3,576 HSBC Colombian Peso, Expiring 3/31/2016 4,920,000,000 1,469,444 1,488,257 18,813 Indonesian Rupiah, Expiring 3/31/2016 82,838,765,000 5,864,691 6,162,330 297,639 Mexican New Peso, Expiring 3/31/2016 80,115,000 4,355,425 4,406,366 50,941 Romanian Leu, Expiring 3/31/2016 1,885,000 471,686 459,440 (12,246) JP Morgan Chase Bank Indonesian Rupiah, Expiring 3/31/2016 32,755,770,000 2,407,982 2,436,684 28,702 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Malaysian Ringgit, Expiring 3/31/2016 53,720,000 12,261,192 12,741,250 480,058 Mexican New Peso, Expiring 3/31/2016 37,760,000 2,040,235 2,076,819 36,584 Philippine Peso, Expiring 3/31/2016 110,090,000 2,310,388 2,311,360 972 Romanian Leu, Expiring 3/31/2016 15,635,000 3,798,622 3,810,795 12,173 Thai Baht, Expiring 3/31/2016 106,965,000 2,932,958 2,999,460 66,502 Turkish Lira, Expiring 3/31/2016 19,540,000 6,574,675 6,529,356 (45,319) Morgan Stanley Capital Services Brazilian Real, Expiring 4/4/2016 19,560,000 4,836,900 4,823,268 (13,632) Colombian Peso, Expiring 3/31/2016 6,410,000,000 1,899,822 1,938,969 39,147 Nomura Securities Taiwan Dollar, Expiring 3/31/2016 58,670,000 1,757,113 1,765,777 8,664 Standard Chartered Bank South African Rand, Expiring 3/31/2016 5,500,000 339,534 344,358 4,824 Sales: Barclays Bank South African Rand, Expiring 3/31/2016 3,700,000 230,737 231,659 (922) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: (continued) Barclays Bank (continued) Taiwan Dollar, Expiring 3/31/2016 82,320,000 2,455,114 2,477,565 (22,451) Citigroup Brazilian Real, Expiring 4/4/2016 116,950,000 27,542,273 28,838,507 (1,296,234) Chilean Peso, Expiring 3/31/2016 1,888,550,000 2,650,762 2,700,855 (50,093) Philippine Peso, Expiring 3/31/2016 110,090,000 2,287,822 2,311,360 (23,538) Taiwan Dollar, Expiring 3/31/2016 185,325,000 5,477,041 5,577,682 (100,641) Goldman Sachs International Malaysian Ringgit, Expiring 3/31/2016 5,800,000 1,390,554 1,375,638 14,916 South Korean Won, Expiring 3/31/2016 3,134,310,000 2,587,666 2,532,213 55,453 JP Morgan Chase Bank Colombian Peso, Expiring 3/31/2016 6,606,080,000 1,939,040 1,998,282 (59,242) Hong Kong Dollars, Expiring 1/19/2017 13,965,000 1,768,393 1,793,132 (24,739) Indian Rupee, Expiring 3/31/2016 264,820,000 3,823,502 3,844,602 (21,100) Peruvian New Sol, Expiring 10/21/2016 28,850,000 8,295,236 7,950,153 345,083 Russian Ruble, Expiring 3/31/2016 1,663,420,000 20,009,149 21,898,222 (1,889,073) Singapore Dollar, Expiring 3/31/2016 3,270,000 2,316,110 2,324,268 (8,158) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) South African Rand, Expiring 3/1/2016 114,495,000 7,072,355 7,215,465 (143,110) 3/31/2016 106,355,000 6,370,661 6,658,944 (288,283) South Korean Won, Expiring 3/31/2016 106,505,000 87,954 86,046 1,908 Morgan Stanley Capital Services South African Rand, Expiring 3/31/2016 14,945,000 945,651 935,715 9,936 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a NOTES fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at February 29, 2016: OTC Interest Rate Swaps Notional Currency/ (Pay) Receive Unrealized Amount ($) Floating Rate Counterparty Fixed Rate (%) Expiration Appreciation ($) USD - 6 Morgan Stanley 19,100,000 MONTH LIBOR Capital Services 2.62 8/31/2025 255,452 PLN - 1 YEAR 59,000,000 LIBOR Citigroup 2.72 6/1/2025 960,171 Gross Unrealized Appreciation At February 29, 2016, accumulated net unrealized depreciation on investments was $86,144,944, consisting of $299,588 gross unrealized appreciation and $86,444,532 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 29, 2016 (Unaudited) Common Stocks - 98.1% Shares Value ($) Automobiles & Components - 1.2% Ford Motor 40,500 506,655 General Motors 23,700 697,728 Visteon 19,800 1,384,416 Banks - 3.5% JPMorgan Chase & Co. 103,205 5,810,441 New York Community Bancorp 72,150 1,091,630 Wells Fargo & Co. 19,900 933,708 Capital Goods - 6.4% Caterpillar 62,350 4,221,095 GATX 36,200 a 1,556,962 General Dynamics 2,860 389,732 General Electric 250,650 7,303,941 Northrop Grumman 1,850 355,607 Raytheon 4,770 590,765 Commercial & Professional Services - 2.0% Pitney Bowes 119,015 2,156,552 R.R. Donnelley & Sons 146,500 a 2,223,870 Consumer Durables & Apparel - .5% Garmin 6,000 a 243,060 Leggett & Platt 8,000 357,280 Mattel 18,970 616,904 Consumer Services - 2.7% Carnival 6,250 299,750 Darden Restaurants 73,400 4,688,792 Las Vegas Sands 10,600 511,768 Starwood Hotels & Resorts Worldwide 7,350 b 507,959 Diversified Financials - 1.1% Ares Capital 40,963 559,555 Federated Investors, Cl. B 63,000 1,648,710 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Diversified Financials - 1.1% (continued) Waddell & Reed Financial, Cl. A 12,600 295,092 Energy - 7.1% Chevron 2,560 213,606 ConocoPhillips 6,315 213,636 CVR Energy 27,800 a 657,470 Exxon Mobil 56,210 4,505,232 HollyFrontier 4,700 158,954 Noble 220,000 a 1,832,600 ONEOK 149,900 3,597,600 Phillips 66 6,800 539,852 Schlumberger 4,050 290,466 Spectra Energy 105,700 3,086,440 Valero Energy 13,200 793,056 Food & Staples Retailing - 3.1% Wal-Mart Stores 103,740 Food, Beverage & Tobacco - 8.1% Altria Group 135,270 8,328,574 Coca-Cola 14,500 625,385 Coca-Cola Enterprises 21,200 1,028,412 General Mills 9,500 559,075 Philip Morris International 84,290 7,672,919 Health Care Equipment & Services - .1% Abbott Laboratories 7,180 Household & Personal Products - 1.1% Nu Skin Enterprises, Cl. A 16,000 a 487,840 Procter & Gamble 25,600 2,055,424 Insurance - .3% Old Republic International 14,900 265,220 Prudential Financial 4,905 324,171 Materials - 2.7% Dow Chemical 12,000 583,320 LyondellBasell Industries, Cl. A 64,800 5,197,608 Nucor 5,900 232,106 Common Stocks - 98.1% (continued) Shares Value ($) Media - 1.4% Cablevision Systems, Cl. A 64,500 2,098,185 TEGNA 14,800 364,672 Viacom, Cl. B 15,440 568,964 Pharmaceuticals, Biotechnology & Life Sciences - 11.9% AbbVie 42,630 2,328,024 Amgen 7,700 1,095,556 Eli Lilly & Co. 5,270 379,440 Johnson & Johnson 78,050 8,211,640 Merck & Co. 140,110 7,034,923 Pfizer 256,557 7,612,046 Real Estate - 9.1% Annaly Capital Management 482,010 b 4,882,761 CBL & Associates Properties 161,000 b 1,856,330 Chimera Investment 132,820 b 1,730,645 General Growth Properties 19,700 b 542,144 Hospitality Properties Trust 12,740 b 309,327 Lamar Advertising, Cl. A 31,000 1,771,030 MFA Financial 646,300 b 4,401,303 Starwood Property Trust 152,900 b 2,681,866 The RMR Group, Cl. A 311 b 7,016 Two Harbors Investment 267,900 2,076,225 Retailing - 4.4% Best Buy 6,100 197,579 Genuine Parts 3,170 285,776 Home Depot 3,490 433,179 Target 113,100 8,872,695 Semiconductors & Semiconductor Equipment - 1.9% Intel 94,895 2,807,943 Maxim Integrated Products 8,955 303,216 Texas Instruments 20,300 1,076,306 Software & Services - 10.0% CA 139,150 4,075,703 International Business Machines 62,290 8,161,859 Leidos Holdings 26,200 1,132,364 Microsoft 81,885 4,166,309 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Software & Services - 10.0% (continued) Oracle 14,590 536,620 Paychex 10,600 544,734 Western Union 198,900 a 3,631,914 Technology Hardware & Equipment - 4.6% Apple 74,120 7,166,663 Cisco Systems 36,900 966,042 HP 25,150 268,854 Seagate Technology 61,950 a 1,942,752 Telecommunication Services - 6.7% AT&T 188,060 6,948,817 CenturyLink 53,700 1,642,683 Verizon Communications 124,370 6,309,290 Transportation - 1.5% Macquarie Infrastructure 14,700 897,435 United Parcel Service, Cl. B 26,720 2,579,816 Utilities - 6.7% Ameren 9,160 430,062 American Electric Power 29,460 1,819,155 CMS Energy 7,550 298,678 Consolidated Edison 8,440 590,884 Duke Energy 11,400 846,792 Entergy 26,400 1,906,344 Exelon 47,500 1,495,775 FirstEnergy 194,800 6,519,956 NiSource 12,200 262,056 PG&E 8,500 482,205 Public Service Enterprise Group 6,760 288,382 Total Common Stocks (cost $207,351,677) Master Limited Partnerships - 1.0% Diversified Financials - 1.0% Lazard (cost $2,893,670) 64,700 Other Investment - 1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,219,050) 2,219,050 c Investment of Cash Collateral for Securities Loaned - 3.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,298,837) 7,298,837 c Total Investments (cost $219,763,234) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $11,770,422 and the value of the collateral held by the fund was $11,993,346 consisting of cash collateral of $7,298,837 and U.S. Government & Agency securities valued at $4,694,509. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.9 Software & Services 10.0 Real Estate 9.1 Food, Beverage & Tobacco 8.1 Energy 7.1 Telecommunication Services 6.7 Utilities 6.7 Capital Goods 6.4 Technology Hardware & Equipment 4.6 Retailing 4.4 Money Market Investments 4.3 Banks 3.5 Food & Staples Retailing 3.1 Consumer Services 2.7 Materials 2.7 Diversified Financials 2.1 Commercial & Professional Services 2.0 Semiconductors & Semiconductor Equipment 1.9 Transportation 1.5 Media 1.4 Automobiles & Components 1.2 Household & Personal Products 1.1 Consumer Durables & Apparel .5 Insurance .3 Health Care Equipment & Services .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 217,369,538 - - Equity Securities - Foreign Common Stocks † 1,832,600 - - Master Limited Partnership Interests † 2,276,146 - - Mutual Funds 9,517,887 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The fair value of the fund’s interest in a limited partnership represents the amount that the fund could reasonably expect to receive from the limited partnership if the fund’s capital was withdrawn from the limited partnership at the time of valuation, based on information available at the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnerships are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 29, 2016, accumulated net unrealized appreciation on investments was $11,232,937, consisting of $23,115,544 gross unrealized appreciation and $11,882,607 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 By: /s/ James Windels James Windels Treasurer Date: April 25, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
